Citation Nr: 0913987	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), other than as due to asbestos 
exposure.

2.  Entitlement to service connection for COPD, as due to 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2005 rating decision in which the RO, inter 
alia, granted service connection for residuals of umbilical 
hernia surgery, and assigned an initial, 0 percent 
(noncompensable) rating, effective August 20, 2004, but 
denied service connection for COPD.  In a February 2006 
rating decision, the RO awarded an initial 10 percent rating 
for a scar from umbilical hernia surgery.  A statement of the 
case (SOC) was issued in February 2006.  In the Veteran's 
April 2006 substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals), he indicated that he was only 
appealing the matter of entitlement to service connection for 
COPD.  

The Board notes that, in support of his claim for service 
connection for COPD, the Veteran has advanced several 
theories of entitlement.  In this regard, in connection with 
his original claim for service connection, the Veteran 
indicated that he had COPD as a result of asbestos exposure 
in service.  In the March 2009 Informal Hearing Presentation 
(IHP), the Veteran's representative argued, inter alia, that 
asbestos was used in the Veteran's pre-World War II barracks 
as insulation.  A review of the claims file reveals that, 
while  the RO adjudicated the claim on several theories of 
entitlement, the RO has not addressed the claim based on 
asbestos exposure-a matter governed by specific legal 
authority and procedures-but,  nonetheless, an alternative 
theory of entitlement for service connection for COPD.

Given the above, and the evidence of record-addressed in 
more detail, below-the Board has recharacterized the appeal 
as encompassing the two matters set forth on the title page.  
The Board's decision on the claim based on theories of 
entitlement other than asbestos exposure is set forth below.  
The claim for service connection for COPD, based on alleged 
asbestos exposure, is addressed in the remand following the 
order; this matter is being remanded to the RO, via the 
Appeals Management Center (AMC) in Washington, DC.  The RO 
will notify the Veteran when further action, on his part, is 
warranted 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matter herein decided has been accomplished.

2.  As the record reflects that the Veteran had service in 
Panama, not Vietnam, he is not entitled to a presumption of 
exposure to herbicide agents during service, and there is no 
evidence of actual herbicide exposure therein.

3.  COPD was first diagnosed many years after service, and 
the only competent, probative opinion on the question of 
whether there exists a medical relationship between the 
Veteran's current COPD and any incident of service other than 
asbestos exposure weighs against the claim for service 
connection.


CONCLUSION OF LAW

The criteria for service connection for COPD, other than as 
due to asbestos exposure, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for COPD, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  This letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The February 
2005 RO rating decision reflects the initial adjudication of 
the claim after issuance of the December 2004 letter.  A 
March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the March 2006 letter, and opportunity for the 
Veteran to respond, the July 2006 and January 2007 
supplemental SOCs (SSOCs) reflect readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, and the report of a 
January 2007 VA examination.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted.  

The Board has considered the fact that, during a January 2005 
VA examination to evaluate his umbilical hernia repair, the 
Veteran reported that his current treatment was for 
emphysema.  Specifically, he stated that he was on Combivent 
and Aerobid.  While the most recent records of VA treatment 
associated with the claims file are from September 2004, 
these records indicate that the Veteran was on Combivent and 
Aerobid to treat COPD.  The Veteran has not reported VA 
treatment pertinent to the claim for service connection for 
COPD since September 2004.  Accordingly, the Board finds that 
the duty to assist in regard to obtaining records of VA 
treatment pertinent to the claim on appeal has been 
fulfilled.  See 38 C.F.R. § 3.159(c).  

In addition, the Board notes that, during the January 2007 VA 
examination, the physician indicated that a pulmonary 
function test was being ordered.  It is not clear whether the 
pulmonary function test was performed.  However, as will be 
discussed in greater detail below, the evidence of record 
demonstrates current COPD, and the claim is being denied 
because competent medical evidence does not demonstrate that 
COPD is etiologically related to service.  Even if pulmonary 
function testing was completed, these results would only 
provide objective findings on testing, and, as current COPD 
is already established, this VA generated document would not 
be pertinent to the claim for service connection.  As the 
content of any outstanding pulmonary function testing results 
cannot change the outcome of the claim, remand would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is thus not 
appropriate.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Finally, the Board has also considered the fact that, during 
VA treatment in April 2004, the Veteran reported that he had 
not seen a doctor in a long time, but, had seen a private 
doctor one week earlier, who diagnosed COPD.  The Veteran has 
not identified the private physician who diagnosed him with 
COPD in March 2004, nor has he provided a release to obtain 
records of treatment from this physician.  VA is only 
obligated to obtain records that are adequately identified 
and for which necessary releases have been received.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In any event, the Board 
points out that, to the extent such evidence merely reflects 
another diagnosis, such evidence is cumulative of evidence 
already of record; moreover, there is no suggestion 
whatsoever that the evidence addresses the matter of the 
etiology of the Veteran's COPD.  As such, no further RO 
action in this regard is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

In his August 2004 claim for service connection, the Veteran 
asserted that he had COPD related to dust, smoke, and living 
in pre-World War II barracks during service.  In his April 
2006 substantive appeal, he stated that he was hospitalized 
for an upper respiratory problem in service, and was 
diagnosed with COPD at the Northport VA Medical Center 
(VAMC).  He added that he was stationed in Panama for 18 
months, and did not know whether any herbicides were used to 
clear the jungle terrain.  He also stated that his addiction 
to tobacco started when he was given cigarettes for free.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.  VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which it has not specifically been determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 
57586- 57589 (1996). 

Considering the pertinent evidence of record in light above-
noted legal authority, the Board finds that service 
connection for COPD, other than as due to asbestos exposure, 
is not warranted.

Initially, in light of the Veteran's suggestions about the 
possibility that herbicides were used in Panama, the Board 
(like the RO) has considered the Veteran's entitlement to 
COPD as due to herbicide exposure.  However, the record does 
not present a basis for finding that the Veteran was exposed 
to any herbicide agents in service.  In this regard, the 
Veteran himself reported that he had service in Panama, and 
the service records associated with the claims file do not 
indicate that he served in Vietnam, but, rather, confirm his 
service in Panama.  As such, exposure to herbicide agents may 
not be presumed.  Moreover, in this case, there also is no 
objective evidence that the Veteran was actually exposed to 
herbicide agents during service, and, he himself stated that 
he did not know if herbicides were used in Panama.  Thus, 
service connection for COPD, as due to in-service herbicide 
exposure, cannot be established.  

Additionally, to the extent that the Veteran's statement in 
his substantive appeal indicating that he became addicted to 
tobacco when he was given cigarettes for free suggests that 
he is claiming his current COPD is due to in-service 
cigarette smoking, the Board notes, as the RO has done, that 
the law precludes service connection for disease or 
disability resulting from the use of tobacco products for all 
claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103(a); 
38 C.F.R. § 3.300.

Further, as regards the Veteran's contention that his current 
COPD is otherwise directly related to an incident of service 
other than asbestos exposure-specifically, in-service upper 
respiratory problems-the Board also finds that service 
connection based on any such alternative theory of 
entitlement is not warranted.  Service treatment records 
reflect that the Veteran was hospitalized at Fort Jackson in 
April 1968, with diagnoses of acute respiratory disease and 
pneumonia, right lower lobe, etiology undetermined.  Chest X-
ray performed on April 17, 1968 revealed a small, patchy, 
pneuomonic infiltrate in the right middle lobe.  Chest X-ray 
performed on April 22, 1968 revealed that there was no longer 
a small, patchy, infiltrate in the right cardiophrenic angle.  
The chest was clear.  Chest X-ray performed in June 1968, 
prior to umbilical hernioplasty, was negative.  Examination 
of the lungs and chest was normal on separation examination 
in January 1970.  

Records of VA treatment from April to September 2004 reflect 
diagnoses of and treatment for COPD.  In April 2004, the 
Veteran presented to the emergency room, stating that he was 
recently diagnosed with COPD.  Specifically, he reported that 
he had been diagnosed with COPD one week earlier by a private 
physician.  The diagnosis following examination was COPD.  
Thus, the records of VA treatment reflect that the first 
diagnosis of COPD was in 2004, over 34 years after separation 
from service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).   There also is no medical 
evidence of a nexus between COPD and any in-service 
respiratory problems.

The Veteran underwent VA examination for evaluation of his 
COPD in January 2007.  The physician acknowledged review of 
the claims file, and noted that the Veteran had a past 
medical history of emphysema, diagnosed about four years 
earlier.  The Veteran complained of productive cough with 
whitish sputum, anorexia, and dyspnea on exertion.  He denied 
hemoptysis, and the physician noted that he was not 
asthmatic.  Lungs were clear on examination.  There were no 
signs of cor pulmonale or right ventricular hypertrophy.  
There was no weight loss or gain, or restrictive disease.  
The physician noted that the most recent pulmonary function 
test, from 2004, revealed reduced Forced Expiratory Volume in 
one second (FEV1).  The diagnoses were moderate severe 
obstructive disease with bronchodilator response, and 
emphysema.  

The physician opined that it was less likely than not that 
the diagnosed respiratory disability was related to service.  
He commented that service treatment records from Fort 
Jackson, dated in 1968, revealed acute respiratory distress, 
pneumonia.  He added that a chest X-ray done in July 1968, 
prior to hernia repair, was negative, and revealed that he 
did not have signs of pulmonary disease at that time, after 
the pneumonia incident.  Therefore, he commented, it was less 
likely than not that the currently diagnosed respiratory 
disability was secondary to service.  

As noted, the January 2007 VA examiner reviewed the claims 
file, examined the Veteran, and provided a rationale for his 
opinion that the Veteran's moderate severe obstructive 
disease and emphysema was less likely than not secondary to 
service.  Specifically, he noted that there were no signs of 
pulmonary disease in July 1968, following the Veteran's in-
service pneumonia.   The Board finds this opinion probative, 
and consistent with the evidence record.

Thus, the only competent, probative (persuasive) opinion on 
the question of whether there exists a medical relationship 
between COPD and in-service respiratory problems weighs 
against the claim, and neither the Veteran nor his 
representative has presented or identified any existing, 
contrary medical opinion that, in fact, supports a finding 
that there exists a medical nexus between the Veteran's 
current COPD and in-service respiratory problems diagnosed as 
acute respiratory disease and pneumonia.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, the claim turns on the medical matter of 
etiology, or medical relationship between a current 
disability and incidents of service other than asbestos 
exposure-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for COPD, other than as due to asbestos 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for COPD, other than as due to asbestos 
exposure, is denied.  


REMAND

Regarding the matter of service connection for COPD as due to 
asbestos exposure, the Board points out that, as noted above, 
in his original claim for service connection, the Veteran 
asserted that his current COPD is related to in-service 
asbestos exposure.  In his March 2009 IHP, the Veteran's 
representative argued, inter alia, that asbestos was used in 
the Veteran's pre-World War II barracks as insulation.  
However, the record reflects that the RO has not specifically 
addressed the matter of the Veteran's entitlement to service 
connection for COPD on the basis of asbestos exposure.  To 
avoid any prejudice to the Veteran by the Board's 
consideration of this matter, remand for RO consideration, in 
the first instance, is warranted.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO is reminded that, in cases involving asbestos 
exposure, the claim must be analyzed under governing VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although 
there is no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, VA has 
several guidelines for compensation claims based on asbestos 
exposure. M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, 
Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).  
Additionally, VA must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.  The RO's adjudication of the claim for service 
connection for COPD as due to asbestos exposure should 
include consideration of the foregoing guidelines and 
procedures.  

Prior to adjudicating the claim for service connection for 
COPD as due to asbestos exposure, the RO should give the 
Veteran another opportunity to present information and/or 
evidence pertinent to this claim, explaining that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West  
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for COPD as due 
to asbestos exposure.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for COPD as 
due to asbestos exposure, that is not 
currently of record.  The RO should 
identify the type of evidence that is the 
Veteran's responsibility 

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for COPD as due to 
asbestos exposure, in light of all 
pertinent evidence and legal authority 
(to include the guidelines and procedures 
governing asbestos-related claims, 
discussed above).  

5.  If the claim is denied, the RO must 
furnish to the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


